Opinion by
William W. Porter, J.,
The opinion of Judge Penrose in dismissing the exceptions *397filed by William Lewis, Jr., in the court below contains sound reasons for the rejection of the claim. It, however, does not notice one argument presented for our consideration. It is urged that the relinquishment by William Lewis, Jr., of his office of executor operated as a consideration for the agreement of his mother to release to him a part of the income of the estate, to all of which she was entitled for life under the terms of the decedent’s will. Two answers are manifest. First, the parties specifically agreed that the act of the mother should be regarded as a gift. Inherent in the giver, in such case, is the right of revocation. Second, an agreement made in consideration of a relinquishment of a right to administer is against public policy, and unenforceable. See Bowers v. Bowers, 26 Pa. 74.
The decree of the court below is affirmed.